          Case 1:15-cr-00334-RA Document 194 Filed 08/16/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,
                                                                No. 15-CR-334 (RA)
                        v.
                                                                       ORDER
 GERALD TISDALE,

                              Defendant.


RONNIE ABRAMS, United States District Judge:

       Defendant Gerald Tisdale moves to seal records related to a 1988 New York state

conviction that resulted in a youthful offender adjudication, and to redact references to that

conviction in two federal presentence investigation reports. See Dkt. 190 (“Def. Mot.”).

According to Tisdale, the records were unsealed in the first instance by a state court in 1993 on

his application. He was at the time being sentenced in this District by the late Judge Miriam

Goldman Cedarbaum in a separate federal case (No. 92-CR-621 (MGC)), and he sought the

unsealing to demonstrate to Judge Cederbaum that the 1988 offense did not result in an adult

conviction. Tisdale argues that Judge Cedarbaum should have, pursuant to the New York

Criminal Procedure Law, resealed the record of the state conviction following sentencing. Def.

Mot. at 2. Tisdale is now serving a separate sentence imposed by this Court in 2016 in this case

(No. 15-CR-334 (RA)). See Dkt. 124. He seeks to have the 1988 conviction sealed and redacted

from the two PSRs because it is apparently presenting an obstacle to his eligibility for home

confinement. Def Mot. at 3.

       On July 22, 2021, the Government responded in opposition, asserting that the Court lacks

jurisdiction to grant the relief sought. See Dkt. 192 (relying on Doe v. United States, 833 F.3d
            Case 1:15-cr-00334-RA Document 194 Filed 08/16/21 Page 2 of 4




192 (2d Cir. 2016)). Although the Court invited Tisdale to reply to the Government’s opposition,

Dkt. 193, he has not done so.

         The Court agrees with the Government that it cannot grant the relief sought, seeing no

basis to meaningfully distinguish Mr. Tisdale’s motion from ones denied on jurisdictional

grounds in Doe and cases decided since. See, e.g., Doe, 833 F.3d at 196, United States v. Ariyo,

No. 18-CR-725 (ALC), 2021 WL 857308, at *1 (S.D.N.Y. Mar. 8, 2021); Cicero v. United

States, No. 19-MC-1143 (MKB), 2021 WL 2075715, at *1 (E.D.N.Y. May 24, 2021); United

States v. King, No. 14-CR-00357 (PKC), 2017 WL 4326492, at *2 (E.D.N.Y. Sept. 28, 2017). In

Doe, the Second Circuit held that district courts generally lack jurisdiction to expunge records of

valid convictions on equitable grounds, except under limited circumstances provided by statute.1

The court noted that federal courts in criminal cases retain limited jurisdiction to entertain

“specified types of post-judgment motions,” Doe, 833 F.3d at 196 (citing Fed. R. Crim. P.

35(b)), but that the Federal Rules hardly suggest that district courts “retain jurisdiction

over any type of motion years after a criminal case has concluded,” id. (emphasis in original).

Although “ancillary jurisdiction” allows for district courts to exercise jurisdiction over “some

matters (otherwise beyond their competence) that are incidental to other matters properly before

them,” Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 378 (1994), the Doe court held

that doctrine to be inapplicable to the defendant’s motion to seal a prior conviction.

         Ancillary jurisdiction applies “where it is necessary ‘(1) to permit disposition by a single

court of claims that are, in varying respects and degrees, factually interdependent,’ and ‘(2) to

enable a court to function successfully, that is, to manage its proceedings, vindicate its authority,


1
  18 U.S.C. § 3607(c) provides for the expungement of convictions pursuant to section 404 of the Controlled
Substances Act (21 U.S.C. § 844) where the offenders were placed on prejudgment probation and were less than
twenty-one years old at the time of the offense. This statutory provision is inapplicable as the 1988 conviction in
question was pursuant to state law.

                                                          2
          Case 1:15-cr-00334-RA Document 194 Filed 08/16/21 Page 3 of 4




and effectuate its decrees.’” Doe, 833 F.3d at 195 (quoting Kokkonen, 511 U.S. at 379–80). But

the underlying criminal proceedings and the motion to expunge are not “factually

interdependent,” they are “analytically and temporally distinct.” Id. at 198. And “expunging a

record of conviction on equitable grounds,” the Second Circuit held, “is entirely unnecessary to

‘manage [a court's] proceedings, vindicate its authority, [or] effectuate its decrees.” Id. at 198,

See also Ariyo, 2021 WL 857308, at *2 (quoting United States v. Lucido, 612 F.3d 871, 875 (6th

Cir. 2010)) (“This criminal case was resolved over a year ago, ‘and there is nothing left to

manage, vindicate or effectuate.’”). Tisdale’s motion is similarly premised on equitable grounds,

arguing that the conviction is frustrating his ability to obtain home confinement. Under such

circumstances, with this case having concluded five years ago, the Court does not have

jurisdiction to award the relief sought. Doe, 833 F.3d at 196.

       The Court further notes that even if it had subject matter jurisdiction and could consider

the motion, it doubts that the relief would be warranted in light of the facts that (1) the

convictions were unsealed in the first instance by a state court on the Defendant’s application,

and Defendant’s motion does not persuade the Court that Judge Cedarbaum was somehow bound

or even authorized by the New York Criminal Procedure Law to order the state court records

resealed; and (2) as the Government notes, there is nothing improper about a New York youthful

offender adjudication being considered by a sentencing judge in federal court in a presentence

investigation report. See United States v. Driskell, 277 F.3d 150, 151 (2d Cir. 2002) (a federal

district court may consider a prior New York conviction that was later adjudicated as a “youthful

offender” finding under state law, notwithstanding New York’s statutory scheme to keep such

adjudications confidential).




                                                  3
           Case 1:15-cr-00334-RA Document 194 Filed 08/16/21 Page 4 of 4




         For the foregoing reasons, Tisdale’s motion is denied. The Clerk of Court is respectfully

directed to terminate the motion pending at Dkt. 190.

SO ORDERED.

Dated:      August 16, 2021
            New York, New York

                                                  Ronnie Abrams
                                                  United States District Judge




                                                 4
